Title: To George Washington from Oliver Wolcott, Jr., 28 October 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Departmt Octob. 28th 1795.
          
          The Secretary of The Treasury respectfully represents to The President of the U. States, that in consequence of a charge exhibited by the Captain of the Revenue Cutter for New York to his predecessor, against Isaac Van Dearson third mate, and Nathaniel A. Ogden second mate of said Cutter, for appropriating to their own use certain Goods belonging to the Cargo of a vessel stranded at the entrance of the harbour of New York, the Collector & Surveyor of that Port & the Supervisor of the District were directed to enquire into the truth of the said Complaint, & report the result thereof to this Department. From the examination of the master of the vessel stranded as aforesaid and of the parties themselves taken in the presence of those Gentlemen & now transmitted it evidently appears, that the misconduct of which the said Isaac Van Dearson and Nathaniel A. Ogden, were accused, is fully proved. For which cause the Secretary is of opinion that the said Isaac Van Dearson & Nathaniel A. Ogden, ought to be displaced.
          The Secretary has the honor further to inform The President that John Tilton is recommended by the Collector of New York as a fit person to discharge the duties of Third Mate on board of the Cutter Vigilant. As yet no candidate has appeared for the station of second Mate. All which is respectfully submitted.
          
            Olivr Wolcott Jr.Secy of the Treasy
          
         